Citation Nr: 0907157	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1975 to January 
1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2004 rating decision in which the RO denied, 
inter alia, the Veteran's claim for service connection for 
hypertension.  In August 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in February 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in March 2006.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in the 
March 2006 substantive appeal, the Veteran noted that he had  
new supporting evidence pertinent to a claim for service 
connection for hepatitis C had(previously denied in a 
November 2002 rating decision).  As the RO has not yet 
addressed this matter, it is not properly before the Board, 
and  thus referred to the RO for appropriate action.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

Initially, the Board notes that the  record reflects that 
there are outstanding VA medical records which may be 
pertinent to the claim for service connection for 
hypertension.  In this regard, the Veteran reported during 
the January 2009 hearing that he was currently taking 
medication for hypertension.  In previous statements the 
Veteran indicated that he received his medical treatment at 
the West Los Angeles VA Medical Center (VAMC).  While the 
claims file currently includes treatment records from the 
West Los Angeles VAMC dated from March 1997 to October 2004, 
the Veteran's statements indicate that more recent records of 
VA treatment for hypertension are available.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for hypertension, from the West Los 
Angeles VAMC, since October 2004, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.

The Board further notes that VA will provide a medical 
examination or obtain a medical opinion if the record, 
including lay or medical evidence, contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to decide 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The threshold for determining whether the evidence 
"indicates" that there "may" be a nexus between a current 
disability and an in-service event, injury, or disease is a 
low one.  McLendon, 20 Vet. App. at 83.  Under the 
circumstances of this case, the Board finds that medical 
examination and an opinion by an appropriate physician would 
be helpful in resolving the claim for service connection.  

Hypertension and hypertensive blood pressure readings are not 
shown during service.  However, the evidence currently of 
record reflects elevated blood pressure readings in VA 
outpatient and inpatient treatment records within one year 
after the Veteran's separation from service.  The Board notes 
that, to warrant a diagnosis of hypertension for VA 
compensation purposes, the Veteran must meet the criteria 
delineated in 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(2008) (defining hypertensive vascular disease or 
hypertension for purposes of that section as diastolic blood 
pressure predominantly 90 mm. or greater and isolated 
systolic hypertension as systolic blood pressure 
predominantly 160 mm. or greater with diastolic blood 
pressure of less than 90mm).  Importantly, service connection 
for certain "chronic diseases," such as hypertension, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The elevated blood pressure readings within a year after 
separation from service, taken together with more recent 
hypertensive blood pressure readings and indication that 
hypertension continues to be an active problem, suggest that 
Veteran may have current hypertension related to service.  
However, the record includes no actual opinion addressing the 
medical relationship, if any, between current hypertension, 
and service.  Under these circumstances,  the Board finds 
that a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

Accordingly, the RO should arrange for the Veteran to undergo 
VA cardiovascular examination, by an appropriate physician, 
at a VA medical facility.  The Veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, may result in denial of the claim for service 
connection for hypertension (as the original claim will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
Veteran fails to report to the  scheduled examination, the RO 
should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent VA medical facility.

The Board also  finds that further notification action 
specific to the claim appeal is warranted.  

Notice requirements under the Veterans Claims Assistance Act 
of 2000 (VCAA) essentially require VA to notify a claimant of 
any evidence that is necessary to substantiate the claim(s), 
as well as the evidence that VA will attempt to obtain and 
which evidence he or she is responsible for providing.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially 
complete application for benefits is received,  proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim(s); (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

A February 2004 VCAA letter informed the Veteran of what 
information and evidence must be submitted by the Veteran, 
and what information and evidence will be obtained by VA.  
This letter indicates that a form providing what the evidence 
must show was enclosed.  It appears, however, that this form 
was not enclosed as a copy of it is not in the claims file.  
While a July 2004 VCAA letter advised the Veteran of the 
information and evidence required to substantiate a claim for 
service connection, because this letter did not list the 
hypertension issue, it could not serve to provide VCAA notice 
regarding that matter.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  The Board notes that action by the RO is 
required to satisfy the provisions of the VCAA.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Accordingly, to ensure that all due process requirements are 
met, and that the record before the examiner is complete, 
prior to the examination, the RO should give the Veteran  
opportunity to provide information and/or evidence pertinent 
to the claim on appeal through VCAA-compliant notice.  The 
RO's notice letter to the Veteran should explain that he has 
a full one-year period for response.  See 38 U.S.C.A. § 5103 
(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The letter should inform the 
Veteran of the information and evidence necessary to 
substantiate his claim for service connection for 
hypertension, and should specify what evidence VA will 
provide and what evidence the Veteran is to provide.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the West Los 
Angeles VAMC, all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's hypertension  since October 
2004.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the Veteran 
and his representative VCAA-compliant 
notice regarding the claim for service 
connection for hypertension.

The RO should explain how to establish 
entitlement to service connection, as well 
as the evidence that will be obtained by 
VA and the type of evidence that is the 
Veteran's ultimate responsibility to 
submit.

The RO should request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal.

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.
 
4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA cardiovascular examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly indicate  
whether the veteran has current 
hypertension, and then provide an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in service, or was manifested to a 
compensable degree within the first post-
service year.  In rendering the requested 
opinion, the physician should specifically 
consider and discuss the elevated blood 
pressure readings reflected in the 
veteran's treatment records shortly after 
his discharge from service. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority. 

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E.  MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


